Exhibit 10.4

Execution Version

LIMITED GUARANTEE

This Limited Guarantee is made by EQT Infrastructure II Limited Partnership,
acting by its general partner EQT Infrastructure II GP B.V. (the General
Partner), a limited partnership registered in England and Wales (Guarantor), in
favor of Westway Group, Inc., a Delaware corporation (Guaranteed Party), as of
December 20, 2012 (this Guarantee). Reference is hereby made to that certain
Agreement and Plan of Merger, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the Merger Agreement), by
and among the Bishop Infrastructure II Acquisition Company, Inc., a Delaware
corporation (Parent), Bishop Infrastructure III Acquisition Company, Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (Merger Sub), and the
Guaranteed Party, pursuant to which Merger Sub has agreed to (i) commence a
tender offer for all of the outstanding Shares and all of the outstanding
In-the-Money Warrants (the Offer), and (ii) if the Offer is completed on the
terms and subject to the conditions set forth in the Merger Agreement, merge
with and into the Guaranteed Party (the Merger), with the Guaranteed Party
surviving the Merger as a wholly-owned subsidiary of Parent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in the Merger Agreement.

1. Guarantee; Related Covenant. This Guarantee is made to induce Guaranteed
Party to enter into the Merger Agreement. Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, but only up to the Cap (as defined
below), as primary obligor and not merely as surety, the due and punctual
payment, performance and discharge of the obligations of Parent to pay or
perform, or to provide adequate funds for the payment to cause Merger Sub to
pay, perform and discharge Parent’s and Merger Sub’s payment obligations under
the Merger Agreement (the Obligations); provided that in no event shall
Guarantor’s aggregate liability under this Guarantee exceed $419,300,000 (the
Cap). In furtherance of the foregoing, Guarantor acknowledges that its liability
under this Guarantee shall extend to the full amount of the Obligations, subject
to the Cap, and that Guaranteed Party may, in its sole discretion, bring and
prosecute a separate action or actions against Guarantor for the full amount of
the Obligations up to the Cap, regardless of whether action is brought against
the Parent or Merger Sub or whether the Parent or Merger Sub are joined in any
such action. Notwithstanding anything in this Guarantee to the contrary, in no
event shall the Guarantor’s aggregate liability under this Guarantee exceed the
Cap, and Guaranteed Party agrees that it shall not assert any claim, directly or
indirectly, that Guarantor is liable under this Guarantee for any amount in
excess of the Cap. In order to provide Parent and Merger Sub with the amounts
necessary to pay (i) the amount that Merger Sub is obligated to pay in respect
of Shares and In-the-Money Warrants tendered pursuant to the Offer, pursuant to
the terms, and subject to the conditions, of the Merger Agreement, (ii) the
Merger Consideration, pursuant to the terms, and subject to the conditions, of
the Merger Agreement, and (iii) Parent’s and Merger Sub’s fees and expenses
associated with the transactions under by the Merger Agreement, Guarantor hereby
commits to, at the Offer Closing and on the Effective Date (as applicable),
purchase (or cause to be purchased) equity securities from Parent in an
aggregate amount not to exceed the Cap.



--------------------------------------------------------------------------------

2. Nature of Guarantee. Guarantor hereby agrees that the Obligations shall not
be deemed to have been released, dismissed, impaired, reduced, discharged, paid,
observed or performed or affected as the result of the bankruptcy, insolvency,
disability, dissolution, receivership, reorganization or lack of corporate or
other power of Parent or Merger Sub, and Guarantor’s liability in respect
thereof shall continue and not be discharged, including, without limitation, the
case in which any payment or performance thereof by Parent or Merger Sub is
recovered from or paid over by or on behalf of the Guaranteed Party by reason of
a fraudulent transfer by Parent or Merger Sub or as a preference in any
bankruptcy of Parent or Merger Sub. Without limiting the foregoing, Guaranteed
Party shall not be obligated to file any claim relating to the Obligations in
the event that the Parent or Merger Sub becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of Guaranteed Party to so
file shall not affect Guarantor’s obligations under this Guarantee. In the event
that any payment to Guaranteed Party in respect of the Obligations is rescinded
or must otherwise be returned in connection with the insolvency or bankruptcy of
any of Parent or Merger Sub (including, without limitation, the rejection of the
Merger Agreement in an insolvency or bankruptcy of any of Parent or Merger Sub,
as the case may be), Guarantor shall remain liable under this Guarantee with
respect to the Obligation as if such payment had not been made. This is an
unconditional guarantee of payment and not of collectability. Notwithstanding
any other provision of this Guarantee, Guaranteed Party hereby agrees that
Guarantor may assert, as a defense to such payment or performance by Guarantor
under this Guarantee, any rights, remedies, set-offs and defenses to such
payment or performance that the Parent or Merger Sub could assert against
Guaranteed Party under the terms of the Merger Agreement (other than any such
rights, remedies, set-offs and defenses arising out of, due to, or as a result
of, the insolvency or bankruptcy of any of Parent or Merger Sub (including,
without limitation, the rejection of the Merger Agreement in an insolvency or
bankruptcy of any of Parent or Merger Sub, as the case may be)).

3. Changes in Obligations.

(a) Subject to Section 8, Guarantor agrees that Guaranteed Party may, with
Parent’s consent if such consent is required under the Merger Agreement, at any
time and from time to time, without notice to or further consent of Guarantor,
extend the time of payment of any Obligations, and may also make any agreement
with Parent or Merger Sub for the extension, renewal, payment, compromise,
discharge or release thereof, in whole or in part, or for any modification of
the terms thereof or of any agreement between Guaranteed Party and Parent or
Merger Sub without in any way impairing or affecting the Guarantor’s obligations
under this Guarantee or affecting the validity or enforceability of this
Guarantee. Guarantor agrees that the obligations of Guarantor under this
Guarantee shall not be released or discharged, in whole or in part, or otherwise
affected by (i) the failure or delay of Guaranteed Party to assert any claim or
demand or to enforce any right or remedy against Guarantor, Parent or Merger Sub
(or

 

Page 2



--------------------------------------------------------------------------------

any of their respective permitted assignees) or any other Person; (ii) any
change in time, place or manner of payment of any Obligation or any rescission,
waiver, compromise, consolidation or other amendment to or modification of any
of the terms or provisions of the Merger Agreement made in accordance with the
terms thereof or any other agreement evidencing, securing or otherwise executed
in connection with any of the Obligations; (iii) the addition, substitution or
release of either of Parent of Merger Sub or either of their permitted assignees
or any other Person; (iv) any change in the corporate existence, structure or
ownership of either of Parent or Merger Sub (or any of their permitted
assignees) or any other Person; (v) any insolvency, bankruptcy, reorganization
or other similar proceeding affecting either of Parent or Merger Sub (or any of
their respective permitted assignees) or any other Person; (vi) the existence of
any claim, set-off or other right which Guarantor may have at any time against
either of Parent or Merger Sub or Guaranteed Party or any of their Affiliates,
whether in connection with the Obligation or otherwise (other than those
described in the last sentence of Section 2 above); (vii) the adequacy of any
other means Guaranteed Party may have of obtaining payment of any Obligation
other than from Parent or Merger Sub; (viii) the value, genuineness, validity,
illegality or enforceability of the payment of the Merger Consideration or the
amount that Merger Sub is obligated to pay in respect of the Shares and
In-the-Money Warrants tendered pursuant to the Offer; or (ix) any discharge of
Guarantor as a matter of applicable law (other than as a result of, and to the
extent of, payment of the Obligations in accordance with their terms or
otherwise pursuant to the terms of this Guarantee). Notwithstanding anything to
the contrary contained in this Guarantee, Guaranteed Party hereby agrees that to
the extent that either Parent or Merger Sub is relieved of its obligations and
liabilities under the Merger Agreement (other than due to, in connection with,
or as a result of, the insolvency or bankruptcy of either of Parent or Merger
Sub (including, without limitation, the rejection of the Merger Agreement in an
insolvency or bankruptcy of either of Parent or Merger Sub)), Guarantor shall be
similarly relieved of any of the obligations under this Guarantee. Guaranteed
Party agrees that any payment made by any of Parent or Merger Sub with respect
to the Obligations in accordance with the Merger Agreement shall reduce
Guarantor’s obligation under this Guarantee by the full amount of such payment.

(b) To the fullest extent permitted by Law, Guarantor hereby expressly waives
any and all rights or defenses arising by reason of any Law which would
otherwise require any election of remedies by Guaranteed Party. Without limiting
the express terms of this Guarantee, Guarantor waives promptness, diligence,
notice of the acceptance of this Guarantee and of any Obligation, presentment,
demand for payment, notice of non-performance, default, dishonor and protest,
notice of the incurrence of any Obligation and all other notices of any kind,
all defenses which may be available by virtue of any valuation, stay, moratorium
Law or other similar Law now or hereafter in effect, any right to require the
marshalling of assets of Parent, Merger Sub or any other Person liable with
respect to any Obligation, and all suretyship defenses generally. Guarantor
hereby expressly waives any right to require Guaranteed Party to proceed against
Parent or Merger Sub or pursue any other remedy in the Guaranteed Party’s power
whatsoever. Guarantor acknowledges that it will receive substantial direct and

 

Page 3



--------------------------------------------------------------------------------

indirect benefits from the transactions contemplated by the Merger Agreement and
that the waivers, agreements and other terms set forth in this Guarantee are
knowingly made in contemplation of such benefits and that if any of such
waivers, agreements and other terms are determined contrary to any applicable
Law or public policy, such waivers, agreements and other terms shall be
effective only to the maximum extent permitted by applicable Law.
Notwithstanding the foregoing, neither this Section 3(b) nor Section 3(a) shall
be construed as a waiver of any defense by Parent or Merger Sub (or in the case
of Section 3(a), an agreement not to release or discharge obligations) in the
event of (i) actual fraud by Guaranteed Party or any of its Affiliates,
(ii) defenses to the payment of the Obligations that are available to Parent or
Merger Sub under the Merger Agreement or (iii) breach by Guaranteed Party of
this Guarantee or the Merger Agreement, each of which are retained by Guarantor.

(c) At any time prior to payment in full of the Obligations, Guarantor hereby
unconditionally and irrevocably waives, and agrees not to exercise, any rights
that it may now have or hereafter acquire against Parent, Merger Sub or any
other Person liable with respect to any Obligations that arise from the
existence, payment, performance, or enforcement of Guarantor’s obligations under
or in respect of this Guarantee or any other agreement in connection therewith,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Guaranteed Party against Parent, Merger Sub or such other
Person, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from Parent, Merger Sub or such other Person, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, in each case
unless all amounts payable under this Guarantee shall have been paid in full in
cash. If any amount shall be paid to Guarantor in violation of the immediately
preceding sentence at any time prior to the payment in full in cash of all
amounts payable under this Guarantee, such amount shall be received and held in
trust for the benefit of Guaranteed Party, shall be segregated from other
property and funds of Guarantor and shall forthwith be paid or delivered to
Guaranteed Party in the same form as so received (with any necessary endorsement
or assignment) to be credited and applied to the amounts payable under this
Guarantee, in accordance with the terms of the Merger Agreement, whether matured
or unmatured, or to be held as collateral for the amounts payable under this
Guarantee thereafter arising.

(d) Guarantor hereby covenants and agrees that it shall not institute, directly
or indirectly, and shall cause its Affiliates not to institute, directly or
indirectly, any litigation or other proceeding asserting that this Guarantee is
illegal, invalid or unenforceable in accordance with its terms.

(e) Notwithstanding anything to the contrary contained in this Guarantee,
Guarantor shall have the right to cause any other Person to satisfy its payment
obligations to Guaranteed Party under this Guarantee.

 

Page 4



--------------------------------------------------------------------------------

(f) Guaranteed Party hereby covenants and agrees that it shall not assert, and
shall cause its Affiliates not to assert, in any litigation or other proceeding:
(i) that Section 1 of this Guarantee limiting Guarantor’s aggregate liability to
the Cap is illegal, invalid or unenforceable in whole or in part, (ii) the
Guarantor is liable in excess of the Cap, or (iii) any theory of liability
whatsoever against (A) Guarantor, Parent or Merger Sub; (B) any former, current
or future direct or indirect director, officer, employee, agent (including of
the General Partner) or Affiliate of Guarantor (other than Parent or Merger
Sub), Parent or Merger Sub, (C) any former, current or future direct or indirect
holder of any equity interests or securities of Guarantor, Parent or Merger Sub
(whether such holder is a limited or general partner, member, stockholder or
otherwise), (D) any former, current or future assignee of Guarantor, Parent or
Merger Sub or (E) any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder, affiliate,
controlling person, representative or assignee of any of the foregoing (each
such person or entity in clauses (B) through (E), a Related Person) under or in
connection with this Guarantee or the Merger Agreement and any transactions
contemplated thereby or instrument delivered therewith other than a claim
(x) against Guarantor for payment under this Guarantee (as limited by its terms,
including the provisions of Section 1 of this Guarantee) or (y) against Parent
or Merger Sub pursuant to the Merger Agreement.

4. No Waiver; Cumulative Rights. No failure on the part of Guaranteed Party to
exercise, and no delay in exercising, any right, remedy or power under this
Guarantee shall operate as a waiver thereof, nor shall any single or partial
exercise by Guaranteed Party of any right, remedy or power under this Guarantee,
under the Merger Agreement or otherwise, preclude any other or future exercise
of any right, remedy or power under this Guarantee. Each and every right, remedy
and power hereby granted to Guaranteed Party or allowed Guaranteed Party by law,
in equity or by other agreement shall be cumulative and not exclusive of any
other, and may be exercised by Guaranteed Party at any time or from time to
time.

5. Representations and Warranties.

Guarantor hereby represents and warrants to Guaranteed Party that: (i) Guarantor
is a limited partnership duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization; (ii) the execution, delivery
and performance of this Guarantee by Guarantor is within its limited partnership
powers and has been duly authorized by all necessary action, and no other
proceedings or actions on the part of Guarantor are necessary to perform its
obligations under this Guarantee; (iii) this Guarantee has been duly and validly
executed and is a valid and binding obligation of Guarantor enforceable against
it in accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity; (iv) the execution, delivery and performance by Guarantor
of this Guarantee does not and will not (x) violate the organizational documents
of Guarantor, (y) violate any applicable Law or judgment to which Guarantor or
any of its assets are subject or (z) require any material consent or other
action by any person under, constitute

 

Page 5



--------------------------------------------------------------------------------

a default (or an event that with notice or lapse of time or both would become a
default) under, result in any breach of or give rise to any right of
termination, cancellation, amendment or acceleration of, any right or obligation
of Guarantor; and (v) the General Partner has the right to call on the
Guarantor’s limited partners’ commitments for amounts equal to the Cap and after
making the necessary capital calls on Guarantor’s limited partners pursuant to
the terms of Guarantor’s limited partnership agreement, Guarantor will have at
the Offer Closing, the financial capacity necessary to fulfill its obligations
under this Guarantee and funds equal to the Cap shall be (on such basis) so
available to Guarantor (or its assignee pursuant to Section 6 of this Guarantee)
for as long as this Guarantee shall remain in effect in accordance with
Section 8 of this Guarantee. Guarantor acknowledges that Guaranteed Party has
specifically relied on the accuracy of the representations and warranties
contained in this Section 5. Guarantor agrees that, in the event of a breach
hereof, Guaranteed Party shall have a right to seek appropriate monetary damages
therefor and that any such damages shall be “Obligations” for the purposes of
this Guarantee (subject to the Guarantor’s aggregate liability under this
Guarantee being expressly limited to the Cap).

6. Assignment. Neither Guarantor nor Guaranteed Party may assign its rights,
interests or obligations under this Guarantee to any other Person (except by
operation of Law) without the prior written consent of Guaranteed Party (in the
case of an assignment by Guarantor) or Guarantor (in the case of an assignment
by Guaranteed Party); provided that Guarantor may assign a portion of the
Obligations to its Affiliates or affiliated funds; provided that any such
assignment will not relieve Guarantor of its obligations under this Guarantee.
Any other purported assignment in contravention of the foregoing shall be void.

7. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt),
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient, or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 7):

 

If to Guarantor, to:  

EQT Infrastructure II Limited Partnership

World Trade Center Schiphol

H Tower, Floor 4

Schiphol Boulevard 355

1118 BJ Schiphol

The Netherlands

Attention:  Dêon Van der Ploeg

Facsimile:  +31 20 577 66 79

 

Page 6



--------------------------------------------------------------------------------

with a copy (which will

not constitute notice) to:

 

Freshfields Bruckhaus Deringer US LLP

601 Lexington Avenue

31st Floor

New York, NY 10022

(212) 277-4000 (telephone)

(212) 277-4001 (facsimile)

Attention:  Matthew F. Herman, Esq.

                   Doug Bacon, Esq.

If to Guaranteed Party, to:  

Westway Group, Inc.

365 Canal Street, Suite 2900

New Orleans, LA 70130

Facsimile: (504) 636-4316

Attention: Chief Executive Officer

with a copy (which will

not constitute notice) to:

 

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104-2808

(215) 994-4000 (telephone)

(215) 994-2222 (facsimile)

Attention:  Craig L. Godshall, Esq.

                   Stephen M. Leitzell, Esq.

or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above

8. Continuing Guarantee. Unless terminated pursuant to this Section 8, this
Guarantee shall remain in full force and effect and shall be binding on
Guarantor, its successors and permitted assigns until the Obligations payable
under this Guarantee have been indefeasibly paid, observed, performed, satisfied
in full or otherwise terminated or released. Notwithstanding the foregoing, this
Guarantee shall terminate and Guarantor shall have no further obligations under
this Guarantee as of the earliest to occur of: (i) the Closing Date, provided
that all Obligations to be paid on the Closing Date have been paid, (ii) to the
extent that Guaranteed Party obtains the right to terminate the Merger Agreement
pursuant to Section 8.04(b) thereof and does not exercise such right 90-days
after the first date on which Guaranteed Party becomes aware of such right,
(iii) upon any termination of the Merger Agreement except insofar as liabilities
may be finally determined against Parent or Merger Sub under Sections 8.05(i),
8.05(ii), 6.16(b) or 9.17(b) of the Merger Agreement, in which case Guarantor’s
obligation to pay the Obligations as is equal to such finally determined
liabilities (not to exceed the Cap) shall survive and (iv) upon any termination
of the Subsidiary Transfer Agreement. Notwithstanding the foregoing, in the
event that Guaranteed Party or any of its Affiliates or their respective
successors and assigns asserts in any litigation or other legal proceeding that
the provisions of Section 1 hereof limiting Guarantor’s liability to the Cap or
that any other provision of Section 9 or Section 10 of this Guarantee are
illegal,

 

Page 7



--------------------------------------------------------------------------------

invalid or unenforceable in whole or in part, or asserting any theory of
liability against Guarantor or any Related Person with respect to the
transactions contemplated by the Merger Agreement other than (a) with respect to
actual fraud, (b) liability of Guarantor under this Guarantee (as limited by the
provisions hereof, including Section 1) or (c) any claim against Parent or
Merger Sub under the Merger Agreement (or pursuant to any other written
agreement in connection with the Merger Agreement solely to the extent Parent or
Merger Sub or their Affiliates are a party thereto other than this Guarantee
(which are addressed in clause (a) above)), and subject in each case to the
terms thereof, then (i) the obligations of Guarantor under this Guarantee shall
terminate ab initio and shall thereupon be null and void and (ii) if Guarantor
has previously made any payments under this Guarantee, it shall be entitled to
recover such payments from Guaranteed Party.

9. No Recourse.

(a) Guaranteed Party acknowledges, on behalf of itself and each of its
Affiliates, that Parent and Merger Sub shall have no assets and that no
additional funds are expected to be contributed to Parent or Merger Sub unless
and until the Offer Closing occurs.

(b) Notwithstanding anything that may be expressed or implied in this Guarantee
to the contrary (and subject only to the specific contractual provisions of the
Merger Agreement), by its acceptance hereof, Guaranteed Party acknowledges and
agrees that all claims, obligations, liabilities, causes of action, or
proceedings (in each case, whether in contract or in tort, at law or in equity,
or pursuant to statute) that may be based upon, in respect of, arise under, out
or by reason of, be connected with, or relate in any manner to this Guarantee,
or the negotiation, execution, performance, or breach of this Guarantee,
including, without limitation, any representation or warranty made in, in
connection with, or an as inducement to, this Guarantee (other than any claim
with respect to actual fraud) (each of such above-described legal or equitable
theories or sources of liability, a Claim) may be made only against (and are
expressly limited to) Guarantor. No Related Person shall have any liability or
obligation in respect of any Claims. Guaranteed Party further acknowledges and
agrees that that the only rights of recovery (not including its rights under
Section 9.13 of the Merger Agreement) that Guaranteed Party has in respect of
the Merger Agreement or the transactions contemplated thereby are (i) its rights
to recover from Parent or Merger Sub under and in accordance with the Merger
Agreement, (ii) its right to recover from Guarantor (but not any Related Person
(other than with respect to actual fraud)) under and in accordance with this
Guarantee (subject to the Cap) and (iii) its rights to enforce the
Confidentiality Agreement. Nothing set forth in this Guarantee shall confer or
give or shall be construed to confer or give to any Person other than Guaranteed
Party (including any Person acting in a representative capacity) any rights or
remedies against any Person including Guarantor, except as expressly set forth
herein.

(c) Without limiting the generality of the foregoing, to the maximum extent
explicitly permitted or otherwise conceivable under applicable Law (and subject

 

Page 8



--------------------------------------------------------------------------------

only to the specific contractual provisions of the Merger Agreement, and then,
only against Parent or Merger Sub, as the case may be), (i) Guaranteed Party
hereby waives, releases and disclaims any and all Claims against all Related
Persons, including, without limitation, any Claims to avoid or disregard the
entity form of Guarantor or otherwise impose any liability arising out of,
relating to or in connection with a Claim on any Related Persons, whether a
Claim granted by statute or based on theories of equity, agency, control,
instrumentality, alter ego, domination, sham, single business enterprise,
piercing the veil, unfairness, undercapitalization, or otherwise, and
(ii) Guaranteed Party disclaims any reliance upon any Related Person with
respect to the performance of this Guarantee or any representation or warranty
made in, in connection with, or as an inducement to this Guarantee. This
Section 9 shall survive the termination of this Guarantee.

10. Governing Law; Jurisdiction and Forum. This Guarantee shall be governed by
and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of Laws of any jurisdiction other than those of the State of
Delaware.

11. Submission to Jurisdiction. Each of the parties hereto irrevocably agrees
that any legal action or proceeding with respect to this Guarantee and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Guarantee and the rights and obligations arising
hereunder brought by any other party hereto or its successors or assigns shall
be brought and determined exclusively in the Court of Chancery of the State of
Delaware, or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such action or proceeding, in any state or
federal court in the State of Delaware. Each of the parties hereto agrees that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 7 or in such other manner as may be
permitted by applicable Laws, will be valid and sufficient service thereof. Each
of the parties hereto hereby irrevocably submits with regard to any such action
or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Guarantee or any of the
transactions contemplated by this Guarantee in any court or tribunal other than
the aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Guarantee and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Guarantee and the rights and obligations arising
hereunder (i) any claim that it is not personally subject to the jurisdiction of
the above named courts for any reason other than the failure to serve process in
accordance with this Section 11, (ii) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (iii) to the fullest extent permitted by the applicable Law, any
claim that (x) the suit, action or proceeding in such court is brought in an
inconvenient forum or (y) the venue of such suit, action or proceeding is
improper.

 

Page 9



--------------------------------------------------------------------------------

12. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS GUARANTEE IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS GUARANTEE OR THE
TRANSACTIONS CONTEMPLATED BY THIS GUARANTEE. EACH PARTY TO THIS GUARANTEE
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS GUARANTEE
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
12.

13. Counterparts. This Guarantee may be executed and delivered (including by
facsimile transmission or other electronic means) in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same instrument.

14. Entire Agreement. This Guarantee and the Merger Agreement contain the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersede any and all prior discussions, negotiations, proposals,
undertakings, understandings and agreements, whether written or oral, among the
parties hereto with respect to the subject matter hereof.

15. Headings. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Guarantee.

16. Amendment. This Guarantee may not be amended, and no provision hereof waived
or modified, except by an instrument in writing signed by Guaranteed Party and
Guarantor.

17. Severability. Any term or provision of this Guarantee that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions of this Guarantee or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction; provided that this Guarantee may not be
enforced without giving effect to (a)

 

Page 10



--------------------------------------------------------------------------------

the provisions of Section 1 of this Guarantee limiting Guarantor’s aggregate
liability to and the payment of the Obligations, subject to the Cap and (b) the
provisions of Sections 8 and 9 of this Guarantee.

18. No Third Party Beneficiaries. The parties hereby agree that their respective
representations, warranties, agreements and covenants set forth herein are
solely for the benefit of the other parties hereto and their respective
successors and permitted assigns, in accordance with and subject to the terms of
this Guarantee, and this Guarantee is not intended to, and does not, confer upon
any person other than the parties hereto and their respective successors and
permitted assigns any rights or remedies under this Guarantee.

[Signature page follows]

 

Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be executed and
delivered as of the date first written above.

 

EQT INFRASTRUCTURE II LIMITED

PARTNERSHIP

By:       EQT Infrastructure II GP B.V.   Its General Partner

  By:  

/s/ Gideon Johannes Van der Ploeg

    Name: Gideon Johannes Van der Ploeg     Title:   Chairman of the Board   By:
 

/s/ Marc Hugo Joan Hedeman Joosten

    Name: Marc Hugo Joan Hedeman Joosten     Title:   Director

 

WESTWAY GROUP, INC. By:  

/s/ Thomas A. Masilla Jr.

  Name: Thomas A. Masilla Jr.   Title:   CFO

 

[Limited Guarantee Signature Page]